Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 2, 2022

                                     No. 04-22-00546-CV

                   IN THE INTEREST OF A.J.E. AND A.N.E., Children

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01611
                     Honorable Cynthia Marie Chapa, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. Appellant is unable to afford payment of costs; no costs of court are taxed
in this appeal.

       It is so ORDERED on November 2, 2022.


                                               _____________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court